TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00153-CV



                                William Lee Jackson, Appellant

                                                 v.

                                Melissa D. Shackelford, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-03-0928-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant William Lee Jackson’s brief was originally due on August 29, 2005. His

attorney filed a motion to withdraw and a motion to extend the time for Jackson to file his brief. We

granted the motion to withdraw and extended the time for Jackson to file his brief until November

15, 2005. No brief has been filed. On November 22, the clerk’s office informed Jackson that his

brief was overdue and that his appeal would be dismissed if he did not respond by December 2. We

have received no response. Accordingly, we dismiss Jackson’s appeal for want of prosecution.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 9, 2006